

114 S132 IS: Oregon and California Land Grant Act of 2015
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 132IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve timber management on Oregon and California Railroad and Coos Bay Wagon Road grant land,
 and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Oregon and California Land Grant Act of 2015.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Management on Oregon and California Railroad and Coos Bay Wagon Road grant land Sec. 101. Management of Oregon and California Railroad and Coos Bay Wagon Road grant land. Sec. 102. Designation of wild and scenic rivers. TITLE II—Tribal land Subtitle A—Oregon Coastal Land Conveyance Sec. 201. Definitions. Sec. 202. Conveyance. Sec. 203. Map and legal description. Sec. 204. Administration. Sec. 205. Forest management. Subtitle B—Canyon Mountain Land Conveyance Sec. 211. Definitions. Sec. 212. Conveyance. Sec. 213. Map and legal description. Sec. 214. Administration. Sec. 215. Forest management. Subtitle C—Amendments to Coquille Restoration Act Sec. 221. Amendments to Coquille Restoration Act. TITLE III—Oregon treasures Subtitle A—Wild Rogue Wilderness area Sec. 301. Wild Rogue Wilderness area. Subtitle B—Devil’s Staircase Wilderness Sec. 311. Definitions. Sec. 312. Devil’s Staircase Wilderness, Oregon. Sec. 313. Wild and scenic river designations, Wasson Creek and Franklin Creek, Oregon. Subtitle C—Additional wild and scenic river designations and technical corrections Sec. 321. Designation of wild and scenic river segments, Molalla River, Oregon. Sec. 322. Technical corrections to the Wild and Scenic Rivers Act. Subtitle D—Frank Moore Wild Steelhead Sanctuary Sec. 331. Definitions. Sec. 332. Frank Moore Wild Steelhead Sanctuary, Oregon. IManagement on Oregon and California Railroad and Coos Bay Wagon Road grant land101.Management of Oregon and California Railroad and Coos Bay Wagon Road grant land(a)In generalThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), is amended—(1)by redesignating sections 2, 4, and 5 (43 U.S.C. 1181b, 1181d, 1181e) as sections 13, 14, and 15, respectively; and(2)by striking the first section and inserting the following:1.Short titleThis Act may be cited as the Oregon and California Land Grant Act.2.DefinitionsIn this Act:(1)80 Year old age classThe term 80 year old age class, following the common usage by the Bureau of Land Management, means a group of trees of which the average age of the dominant trees is 75 to 85 years old, comprising part of or an entire stand.(2)90 Year old age classThe term 90 year old age class, following the common usage by the Bureau of Land Management, means a group of trees of which the average age of the dominant trees is 85 to 95 years old, comprising part of or an entire stand.(3)Adjacent private landThe term adjacent private land means any privately owned land that is—(A)contiguous to covered land as defined in this Act; or(B)situated so that it is reasonably necessary to use covered land as defined in this Act to access the privately owned land.(4)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.(5)Archeological siteThe term archeological site means any district, site, building, structure, or object that is included, or eligible for inclusion, in the National Register under chapter 3021 of title 54, United States Code.(6)Conservation emphasis areaThe term Conservation Emphasis Area means the land allocated for various purposes in section 10, except for subsection (f), and generally depicted on the map entitled O & C Land Grant Act of 2014: Conservation Emphasis Areas and dated November 3, 2014 and the land generally depicted on the map entitled O & C Land Grant Act of 2014: Late Successional Old-Growth Forest Heritage Areas and dated November 3, 2014.(7)Covered agency actionThe term covered agency action means an agency action carried out by the Secretary, through the U.S. Bureau of Land Management or U.S. Fish and Wildlife Service, relating to the management of vegetation on covered land.(8)Covered civil actionThe term covered civil action means a civil action seeking judicial review of a covered agency action.(9)Covered landThe term covered land means the approximately 2,800,000 acres of land designated as Oregon and California Railroad and Coos Bay Wagon Road grant land, generally depicted as covered land on the map entitled O & C Land Grant Act of 2014 and dated November 3, 2014, which includes the approximately 410,000 acres of the Public Domain and acquired land in section 3(d), the approximately 72,000 acres of the reconveyed Coos Bay Wagon Road grant land that is under the jurisdiction of the Department, and the approximately 311,500 acres of final BLM land, formerly Forest Service and Army Corps of Engineers land, denoted in section 11 of this Act entitled Land Management Rationalization all to be designated O&C land; provided further any land later acquired by the Secretary surrounding the area generally depicted on this map shall also be covered land and designated O&C land; and further provided that any land otherwise intended to be accepted into the O&C land base also be considered covered land by this Act.(10)DecommissionThe term decommission, with respect to a road, means to restore any natural drainage, watershed function, or other ecological process that has been disrupted or adversely impacted by the road by—(A)removing or hydrologically disconnecting the road prism;(B)reestablishing vegetation on the former road prism; and(C)using the best available science to restore the integrity and form of associated hill slopes, channels, and floodplains.(11)DepartmentThe term Department means the Department of the Interior.(12)Dry forest emphasis areasThe term Dry Forests means the land that is labeled as Dry Forest on the map entitled O & C Land Grant Act of 2014: Moist Forests and Dry Forests and dated November 3, 2014 and that is located within the area labeled as Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Forestry Emphasis Areas and dated November 3, 2014.(13)Forest healthThe term forest health means conditions that enable forested land—(A)to be durable, resilient, and less prone to uncharacteristic wildfire, insect, or pathogen events, while—(i)supporting ecosystem services and populations of native species; and(ii)allowing for natural disturbances; and(B)to maintain or develop species composition, ecosystem function and structure, hydrologic function, and sediment regimes that are within an acceptable range that considers—(i)historic variability; and(ii)anticipated future conditions.(14)Forest managementThe term forest management, with respect to the activities of adjacent private land owners, means any activity or plan reasonably necessary for the prudent management, upkeep, and use of forested land, including—(A)timber harvesting, thinning, reforestation, vegetation and pest management, and other silvicultural activities;(B)development and harvest of other forest resources and products;(C)fire prevention and suppression activities; and(D)installing, constructing, maintaining, improving, and reconstructing—(i)roads;(ii)landings;(iii)yarding corridors and wedges;(iv)guyline supports; and(v)tail holds for permanent or temporary use that are reasonably necessary for prudent land management.(15)Late successional old-growth forestThe term late successional old-growth forest means a stand of trees equal to or greater than 1/4 acre in size and with a 90-year or older age class of trees as of the date of enactment of the Oregon and California Land Grant Act of 2015.(16)Legacy treeThe term legacy tree means a live tree that is determined to be equal to or greater than 150 years of age, or a dead tree that is estimated to have been 150 years or older when it died.(17)Moist forestry emphasis areaThe term Moist Forestry Emphasis Area means the land that is labeled as Moist Forest on the map entitled O & C Land Grant Act of 2014: Moist Forests and Dry Forests and dated November 3, 2014 and that is located within the area labeled as Forestry Emphasis Area on the map entitled O & C Land Grant Act of 2014: Forestry Emphasis Areas and dated November 3, 2014, excluding the land generally depicted on the map entitled O & C Land Grant Act of 2014: Late Successional Old-Growth Forest Heritage Areas and dated November 3, 2014.(18)Place into storageThe term place into storage, with respect to a road, means—(A)to maintain the road in order to prevent resource damage; but(B)to alter the road to eliminate all vehicular traffic—(i)for purposes of controlling erosion—(I)by installing appropriate water control structures, such as water bars; or(II)by ensuring the surface of the road slopes such that water quickly drains off the surface of the road;(ii)for purposes of preventing access by vehicles—(I)by blocking the entrance of the road; and(II)by scattering slash atop the road surface; and(iii)for purposes of restoring native vegetation—(I)by scarifying lightly the surface of the road;(II)by seeding the surface of the road, as needed; and(III)by treating noxious weeds.(19)ResidenceThe term residence means a privately owned, permanent structure that is maintained for habitation as a dwelling or workplace.(20)SalmonThe term salmon means any of the wild Oncorhynchus species that occur in the State of Oregon.(21)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management, or her designee.(22)Site-potential treeThe term site-potential tree means the average dominant tree, modeled at 200 years of age, for a given site class.(23)Source water emphasis areaThe term Source Water Emphasis Area means the areas identified as Source Water Emphasis Area on the map entitled O&C Land Grant Act of 2014: Source Water Emphasis Areas and dated November 3, 2014.(24)Sustained yieldThe term sustained yield means the definition of sustained yield under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) applying the ecological forestry principles and other provisions of this Act.(25)Timber-byproductThe term timber-byproduct means timber produced as a consequence of vegetative treatments or other management actions undertaken solely to achieve ecological goals.(26)Tree tipping and tree felling activityThe term tree tipping and tree felling activity means any activity relating to the intentional felling and placement of a tree in a stream or on the forest floor during a timber harvest operation for the purposes of fish or stream or riparian habitat improvement.(27)Vegetation management projectThe term vegetation management project means an activity carried out on covered land that involves the cutting of vegetation to achieve the purposes of this Act.3.Land management(a)In generalNotwithstanding the Act of June 9, 1916 (39 Stat. 218, chapter 137), and the Act of February 26, 1919 (40 Stat. 1179, chapter 47), any portion of the revested Oregon and California Railroad grant land or the reconveyed Coos Bay Wagon Road grant land that is under the jurisdiction of the Department, heretofore part of the covered land as defined in this Act, shall be managed in accordance with this Act.(b)ManagementThe purposes of land managed through this Act are to provide collectively certainty and economic stability for local communities and industries, fish and wildlife benefits, improved ecological and hydrological function and health, improved forest health, municipal and community drinking water, permanent forest production for identified forestry areas, protection of watersheds and regulation of stream flow, and recreational opportunities.(c)Applicability of survey and manage requirements under the northwest forest planThe document entitled Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not apply to any—(1)Dry Forestry Emphasis Area; or(2)Moist Forestry Emphasis Area.(d)Public domain and acquired land, coos bay wagon road land, and land management rationalization landAny Federal public land generally depicted as covered land on the map entitled O & C Land Grant Act of 2014 and dated November 3, 2014, that is not designated as Oregon and California Railroad grant land under this Act, as of the date of enactment of the Oregon and California Land Grant Act of 2015 shall be designated as Oregon and California Railroad grant land and managed as covered land under this Act.(e)Restrictions regarding late successional old growth forest and legacy trees(1)In generalThe Secretary may not cut or remove late successional old-growth forests within any land designated under section 4(a)(3)(A) and (B), section 8, within the Late Successional Old Growth Heritage Forest Reserve or section 10 of this Act, allowing action—(A)for public safety purposes; or(B)to fulfill existing obligations pursuant to agreements affecting adjacent private land.(2)Forest management of legacy trees(A)In moist forests(i)Legacy trees shall not be cut in areas designated under section 4(a)(3)(A) and (B), allowing action for—(I)safety purposes; or(II)tree tipping and felling activities.(ii)When legacy trees are located within a Moist Forest Emphasis Area the Secretary shall, to the greatest extent practicable, protect legacy trees by using them to meet the retention requirements applicable under section 8.(B)In dry forestsWhen legacy trees are located within a Dry Forest Emphasis Area the Secretary shall where appropriate protect legacy trees by using trees to meet the retention requirements applicable under section 9.(f)Compliance with existing lawsNothing in this Act modifies any obligation—(1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);(2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or(4)under other law, except as expressly provided in this Act in regard to other law.(g)Effect on previous designationsIf there is a conflict between any portion of this Act and land protection designations included in the National Landscape Conservation System or boundaries for such designations, the more protective provision shall control.(h)Adjacent private land landowner actions(1)In generalWithout a permit from the Secretary, a person may enter and treat adjacent Federal land in a Dry or Moist Forestry Emphasis Area that is located within 100 feet of the residence of that person if—(A)the residence is in existence on the date of enactment of the Oregon and California Land Grant Act of 2015;(B)the treatment is carried out at the expense of the person;(C)the person notifies the Secretary of the intent to treat that land; and(D)the Secretary has adequate supervisory, monitoring, and enforcement resources to ensure that the person carries out the treatment activities in accordance with paragraph (3).(2)Notice(A)In generalNot less than 30 days before beginning to treat land described in paragraph (1), the person shall notify, in writing, the Secretary of the intention of that person to treat that land.(B)Additional notificationThe person shall also notify the Secretary not less than 14 days before beginning the treatment.(C)CommencementOn receiving a notification to treat land under paragraph (h), the Secretary, if the requirements of paragraph (1)(D) are satisfied, shall inform the person of the treatment requirements in paragraph (3).(3)TreatmentA person treating land described in paragraph (1) shall carry out the treatment in accordance with the following requirements:(A)No dead tree, nest tree, legacy tree, or tree greater than 16 inches in diameter shall be cut.(B)No herbicide or insecticide application shall be used.(C)Vegetation shall be cut so that—(i)less flammable species are favored for retention; and(ii)the adequate height and spacing between bushes and trees are maintained.(D)Any residual trees shall be pruned—(i)to a height of the lesser of 10 feet or 50 percent of the crown height of the tree; and(ii)so that all parts of the tree are at not less than 10 feet away from the residence.(E)All slash created from treatment activities under this subparagraph shall be removed or treated not later than 60 days after the date on which the slash is created.(F)Any material of commercial value generated by the activity authorized in paragraph (1) is the property of the United States.(i)Redesignations of moist forestry emphasis area and dry forestry emphasis area land(1)Authorization to redesignate(A)Evaluation requiredNot later than 5 years after the date of enactment of the Oregon and California Land Grant Act of 2015 and every 5 years thereafter, the Secretary—(i)shall evaluate the initial assignments of Dry Forest and Moist Forest on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated November 3, 2014, and(ii)may, as the Secretary determines to be necessary and in accordance with the criteria described in paragraph (2)—(I)redesignate Moist Forestry Emphasis Area land as Dry Forestry Emphasis Area land; and(II)redesignate Dry Forestry Emphasis Area land as Moist Forestry Emphasis Area land.(B)Field examinationIn addition to adjustments authorized under subparagraph (A), the Secretary may adjust dry and moist forest assignments in specific locations within a vegetation management project based on an on-the-ground field examination by the Secretary.(2)Criteria(A)In generalIn redesignating land as Moist Forestry Emphasis Area or Dry Forestry Emphasis Area, the Secretary shall use the criteria described in this paragraph.(B)Moist forestry emphasis areaFor purposes of this subsection, land in the Moist Forestry Emphasis Area generally—(i)(I)would have historically experienced infrequent wildfires at intervals that are greater than 100 years; and(II)these wildfires would have included significant areas of partial or complete stand-replacement intensity; and(ii)dominated by 1 or more of the following plant association groups:(I)The Western Hemlock (Tsuga heterophylla) series.(II)The Sitka Spruce (Picea sitchensis) series.(III)The Western Red cedar (Thuja plicata) series.(IV)The Pacific Silver Fir (Abies amabilis) series.(V)The Mountain Hemlock (Tsuga mertensiana) series.(VI)The Subalpine Fir-Engelmann Spruce (Abies lasiocarpa-Picea engelmannii) series.(VII)The Tanoak (Lithocarpus densiflorus) series.(VIII)The Moist Grand Fir (Abies grandis) plant association group.(IX)The Moist White Fir (Abies concolor) plant association group.(C)Dry forestry emphasis areaFor purposes of this subsection, land in the Dry Forestry Emphasis Area generally—(i)(I)would have historically experienced relatively frequent wildfires; and(II)these wildfires would have been predominantly low or mixed in severity; and(ii)dominated by 1 or more of the following plant association groups:(I)The Moist Grand Fir (Abies grandis) plant association group.(II)The Moist White Fir (Abies concolor) plant association group.(III)The Ponderosa Pine (Pinus ponderosa) series.(IV)The Oregon White Oak (Quercus garryana) series.(V)The Douglas-fir (Pseudotsuga menziesii) series.(VI)The Jeffrey Pine (Pinus jeffreyi) series.(VII)The Dry Grand Fir (Abies grandis) plant association group.(VIII)The Dry White Fir (Abies concolor) plant association group.(D)Mixed forests(i)In generalFor purposes of this subsection, the Secretary may consider land that contains a Moist Grand Fir or a Moist White Fir plant association group as Moist Forestry Emphasis Area or Dry Forestry Emphasis Area based on the condition of the land, landscape context, or management goals.(ii)Mixed forestsFor land that meets criteria under both subparagraphs (B) and (C), the Secretary may choose to categorize the land as either Moist Forestry Emphasis Area or Dry Forestry Emphasis Area to align with the designations of adjacent covered land.(3)Public commentIn carrying out subsection (i)(1)(A), the Secretary shall provide the public a period of not less than 60 days to comment on a proposed redesignation of land.(j)Existing rightsNotwithstanding any other section of this Act, nothing in this Act—(1)affects any private ownership or rights, including rights-of-way and reciprocal rights-of-way agreements, tail hold agreements, permits, easement obligations, and tribal treaty rights; or(2)affects the ability or process under which the Secretary can grant new permissions or terminates any valid existing lease, permit, patent, agreement, or other right of authorization, including new permissions for an existing lease, permit, patent, agreement, or other right of authorization concerning access to or for forest management activities on adjacent private land, upon enactment of the Oregon and California Land Grant Act of 2015.(k)JurisdictionNothing in this Act affects the jurisdiction of the State of Oregon with respect to the management of fish and wildlife on public land in the State.(l)Pesticide use and fire protection(1)Pesticides may be used within the covered land, if the use—(A)is limited to plants listed by the Oregon Department of Agriculture as invasive plants;(B)is part of an integrated pest management plan; and(C)is restricted to the use of various ground-based systems that are designed to target only invasive plants.(2)The Secretary and the State of Oregon shall develop an agreement to provide fire protection on the covered land, renegotiable every 5 years after the date of enactment to reassess fire protection needs.(m)Special management and research areas(1)In generalThe Secretary shall designate 50,000 acres across 2 to 5 sites in the covered land to include moist forests and dry forests, as generally depicted on the map entitled O&C Land Grant Act of 2014: Moist Forest and Dry Forest and dated November 3, 2014, to be managed by the Secretary in consultation and coordination with Oregon State University as agreed to through a memorandum of understanding as special management and research areas in accordance with the criteria described in paragraph (2).(2)CriteriaIn designating land as special management and research areas under paragraph (1), the Secretary shall designate—(A)land that is designated as Forestry Emphasis Areas on the map described in paragraphs (12) and (17) of section 2;(B)land, to the maximum extent practicable, contiguous to other land designated under paragraph (1);(C)land within close proximity of other land designated under paragraph (1);(D)land located within 150 miles of the main campus of Oregon State University in Corvallis, Oregon; and(E)land selected in consultation with Oregon State University.(3)Authorized projectsLand designated under paragraph (1) shall be used by institutions of higher education, primarily in the State of Oregon, for the conduct of research projects and demonstration projects that address—(A)increasing social awareness and knowledge of the environmental, social, and economic impacts on the implementation of ecological forestry on public land;(B)improving the health of rural communities and citizens;(C)reducing uncharacteristic fires and the degradation of ecosystem health;(D)increasing conservation with a landscape approach;(E)relative to the retention requirements at variable retention harvest, half of the Moist Forestry Emphasis Area will be managed under section 8(b)(4)(E) and half will be managed as under section 8(b)(2)(c); and(F)understanding and conducting research on riparian reserve approaches authorized under this Act.(4)MonitoringWork performed on land designated under paragraph (1) shall include pre- and post-treatment monitoring on the land.(5)Institutions of higher educationNot less than 10 percent of the authorized projects conducted annually under this subsection shall be conducted by an institution of higher education other than Oregon State University.(6)Minimum acreage(A)In generalNot less than 3,750 acres of the land designated under paragraph (1) shall be treated during each 5-year period.(B)Failure to treatIf the minimum acreage under subparagraph (A) is not treated for 2 5-year periods during a 20-year period, management of the land designated under paragraph (1) shall revert to management by the Secretary.(7)ReviewThe Secretary shall—(A)review and decide whether to permit each proposed treatment to be conducted as part of an authorized project under this subsection; and(B)review for adequacy the documentation required to be prepared for each treatment.(8)CalculationThe Secretary shall estimate—(A)the quantity of timber that can be produced in the sustained yield base from the Moist Forestry Emphasis Area, not including riparian reserves established under section 4, late successional old-growth forest reserves and other reserves; and(B)the quantity of timber-byproduct from the Moist Forestry Emphasis Area, including riparian reserves established under section 4, and the portions of the Dry Forest Emphasis Area covered by this section.(n)Transition(1)In generalDuring the period beginning on the date of enactment of the Oregon and California Land Grant Act of 2015 and ending 90 days after the date on which the record of decision is completed under section 6, a transition period shall be in effect in accordance with this section.(2)Management(A)Existing contractsAny timber sale or agreement to perform work on covered land that was entered into by the Secretary before the date of enactment of the Oregon and California Land Grant Act of 2015 shall remain binding and effective according to the terms of the contract.(B)Pending timber salesTimber sales for which review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been completed or will be completed not later than 90 days following the date of enactment of the Oregon and California Land Grant Act of 2015 shall continue as planned.(C)Interim projectsThe Secretary may conduct vegetation management projects on the covered land during the transition period on the conditions that the vegetation management projects—(i)comply with the designations and requirements of this Act; and(ii)are reviewed pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), outside of the process described in section 7.(D)AdministrationThe Secretary shall seek to make such accommodations as are necessary to avoid interfering with the performance of a timber sale or work agreement described in paragraph (1) or (2).(3)Special administrative review processThe procedures established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) shall be the only process to administratively challenge projects during the transition period.4.Aquatic and riparian protection(a)Aquatic conservation strategy(1)In generalThe Secretary shall carry out the Aquatic Conservation Strategy incorporated in its entirety by reference for covered land as set forth in the Northwest Forest Plan 1994 Record of Decision for Amendments to Forest Service and Bureau of Land Management Planning Documents Within the Range of the Northern Spotted Owl, (hereinafter NWFP and its Standards and Guidelines in Attachment A to the 1994 Record of Decision (hereinafter referred to as Aquatic Conservation Strategy), and as modified herein.(2)Program components modifiedIn addition to those program components contained in the Aquatic Conservation Strategy of the NWFP, the aquatic conservation strategy under paragraph (1) shall also incorporate provisions for watershed analysis in accordance with paragraph (2)(A), and riparian reserve establishment and management within the Moist Forestry Emphasis Area or Dry Forestry Emphasis Area but that are not within Source Water Emphasis Areas or within Key Watersheds designated in the Aquatic Conservation Strategy in accordance with paragraph (3).(A)Watershed analysis(i)The Secretary shall develop appropriate management actions for a watershed, including adjustment of riparian reserve widths under subsection (b)(3)(A)(ii); and(ii)Within 90 days and via a contractor if necessary, determine the ecological importance of streams in the covered area using the following criteria:(I)The importance of the streams to salmonid and other native aquatic species.(II)The potential impacts of thermal loading.(III)The presence of areas of high erosion potential.(IV)The potential for the delivery and deposition of sediment and wood from upslope sources.(B)Vegetation managementVegetative management projects undertaken in riparian reserves or vegetative management projects or harvest undertaken in the outer riparian zone shall not cut or harvest trees in the 90 year age class or above.(3)Establishment and activities within 1 site-potential tree height of streams within forest
 emphasis areas as variations on section 4(a)(A)Riparian reserve(i)In generalThe Secretary shall establish within Forestry Emphasis Areas described in paragraph (2)(A) riparian reserves in accordance with clause (ii).(ii)WidthsThe widths of a riparian reserve established under clause (i) shall be as follows:(I)1 site-potential tree or 150-feet slope distance, whichever is greater, from a fish-bearing stream of great ecological importance, as determined by the Secretary.(II)1 site-potential tree or 150-feet slope distance, whichever is greater, from a nonfish-bearing stream of great ecological importance, as determined by the Secretary(III)100-feet slope distance from a fish-bearing stream that is not a stream described in subclauses (I) and (II).(IV)50-feet slope distance from a nonfish-bearing stream that is not a stream described in subclauses (I) and (II).(iii)Forest management activitiesThe ecological forestry practices established in sections 8 and 9 of this Act shall apply the riparian reserves established in clause (ii) and the riparian management of section 4 of this Act.(B)Outer riparian zones(i)Establishment and management of the outer riparian zone(I)In generalThe outer riparian zone is the area between the riparian reserve established in clause (A)(ii) and 1 site-potential tree height.(II)ManagementThe Secretary may carry out harvest in areas in the outer riparian zones using the standards for ecological forestry in Forestry Emphasis Areas subject to section 4(a)(3)(D) and other relevant provisions of this Act.(C)Tree-tipping and tree felling activitiesWhen harvesting timber within the outer riparian zone, the Secretary shall employ tree tipping and tree felling activities during the harvest to maintain wood recruitment to adjacent streams.(D)Tree retention levels in aquatic areasNot later than 60 days after the date of enactment of the Oregon and California Land Grant Act of 2015, the Secretary, in consultation with the Director of the United States Fish and Wildlife Service, the Administrator of the National Oceanic and Atmospheric Administration, the Director of the United States Geological Survey and the Administrator of the Environmental Protection Agency, shall establish minimum live and dead tree retention levels for thinning and other vegetation management projects consistent with the goals identified in subsection (a)(1).(4)Management activities for conservation area riparian reserves, key watersheds & source water emphasis areasRiparian reserves and reserve widths within the Conservation Emphasis Areas, source water emphasis areas, and Key Watersheds shall be managed to carry out the Aquatic Conservation Strategy as set forth in subsection (a)(1) without modifications set forth in subsection (a)(2).(5)Adjustment of riparian reserve widths and management(A)In generalNot earlier than 5 years after the date of enactment of the Oregon and California Land Grant Act of 2015, and not more frequently than once each 5 years thereafter, the Secretary may adjust the riparian reserve widths established under paragraph (1), as well as the size of designated key watersheds, subject to the advice of the scientific committee established under subparagraph (B).(B)Scientific committee(i)EstablishmentThe Secretary shall establish a scientific committee made up of scientific and land management expertise to determine whether the riparian reserve widths and management should be adjusted to better attain the goals and objectives of the Aquatic Conservation Strategy.(ii)Outside membershipIn addition to not more than 6 representatives of the Federal Government (including 1 representative of each of the Bureau of Land Management, the National Oceanic and Atmospheric Administration, the United States Geological Survey, the Environmental Protection Agency, the United States Forest Service, and the United States Fish and Wildlife Service), the scientific committee shall include 6 individuals, to be appointed by the Secretary, who—(I)are not full-time employees of the Federal Government; and(II)have expertise relating to aquatic and riparian ecosystems, as demonstrated by—(aa)an advanced degree in a related field; and(bb)subsequent relevant work experience.(iii)DutiesThe scientific committee shall make recommendations regarding whether the riparian reserve widths and management should be adjusted on individual bodies of water, and submit said recommendations to the Secretary in a report, taking into consideration—(I)the criteria listed in section 4(a)(2)(A)(ii);(II)additional criteria deemed appropriate;(III)new scientific information and understanding; and(IV)the need to manage covered land per section 3(b).(iv)Public review & commentOn receipt of the report under clause (iii), the Secretary shall—(I)make the report available to the public; and(II)provide a period of not less than 60 days for public comment regarding the recommendations contained in the report.(v)Decision to adjustAfter taking into consideration the report under clause (iii) and any public comments received under clause (iv)(II), the Secretary may adjust the riparian reserve width—(I)taking into consideration the recommendations included in the report, and the public comments; and(II)if the Secretary determines that the adjustment meet the aquatic goals established in the Aquatic Conservation Strategy under paragraph (a)(1) and would be in the public interest.(b)Roads(1)In generalExcept as provided in sections 3(e) and 3(j) of this Act, and paragraph (2) of this subsection, the Secretary shall not construct a road inside a riparian reserve.(2)Exceptions(A)Temporary roadsThe Secretary may construct a temporary road to enter a riparian reserve, including crossing a stream where necessary, to complete a vegetation management project, if—(i)there is no existing road system that can be used;(ii)it is not possible to construct a road outside of the riparian reserve;(iii)the temporary road is decommissioned no more than 2 years after it is constructed or and the project for which it was constructed is completed, whichever comes first; and(iv)any significant potential adverse impacts from the construction of any temporary road do not persist more than 1 year after the temporary road is decommissioned.(B)Permanent roadsThe Secretary may realign an existing road permanently inside a riparian reserve, including the replacement of stream crossings, if the Secretary determines that the realignment will maintain, restore, or improve aquatic or riparian ecosystems and water quality.(c)Stream improvement work(1)In generalThe Secretary may conduct certain activities on the covered land in accordance with this subsection.(2)Permitted activities(A)Tree tipping and felling activitiesDuring a vegetation management project, the Secretary may carry out tree tipping and tree felling activities within the riparian reserves in Dry Forestry Emphasis Areas or Moist Forestry Emphasis Areas as the Secretary determines necessary to improve habitat for aquatic species.(B)Woody debris augmentationThe Secretary shall annually, subject to appropriations, use not less than $1,000,000, indexed for inflation, of amounts made available under section 12(c) to transport and place large trees in streams on Federal, State, or private land to improve fish habitat.(C)Native vegetationWithin riparian reserves, the Secretary may only plant vegetation that is native to the site.(D)Culvert replacementThe Secretary may replace a culvert that impedes the passage of fish or is unable to withstand a 100-year flood event.(3)Activities categorically excluded from reviewExcept as provided in paragraph (4), each activity described in paragraph (2) shall be—(A)considered an action categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation); and(B)exempt from administrative review.(4)Exclusion of certain areasParagraph (3) does not apply to any activity located in—(A)a component of the National Wilderness Preservation System;(B)a component of the National Wild and Scenic Rivers System;(C)land with wilderness characteristics as defined in the Bureau of Land Management Manual provisions 6310 and 6320; or(D)a Conservation Emphasis Area established by section 10 if the activity would be inconsistent with the purposes and values for which the area was established.5.Notice of intent(a)In generalNot later than 30 days after the date of enactment of the Oregon and California Land Grant Act of 2015, and every 5 years thereafter the Secretary shall publish in the Federal Register a notice of intent to prepare—(1)the landscape prioritization plan; and(2)the draft comprehensive environmental impact statements required under section 6(g)(2).(b)Public commentDuring the 45-day period beginning on the date of publication of the notice of intent under subsection (a), the Secretary shall solicit public comments regarding—(1)the scope and content of the documents described in subsection (a); and(2)the impacts that the Secretary should analyze regarding the alternatives in the draft comprehensive environmental impact statements described in subsection (a)(2).(c)Coordination with preparation of land use plansThe Secretary shall include the notice of intent in the development or revision of a land use plan required under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for the covered land or shall amend the land use plan required under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for the covered land.(d)Initiation of early planning and consultation agreementNot later than 30 days after the date on which a notice of intent is published under subsection (a), the Secretary of the Interior, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency shall—(1)enter into an early planning and consultation agreement, including timelines, regarding the development of information, data and documents required to carry out this Act with—(A)the United States Fish and Wildlife Service;(B)the National Oceanic and Atmospheric Administration;(C)the Environmental Protection Agency; and(D)the U.S. Geological Survey; and(2)invite to serve as cooperating agencies or to provide comments regarding the notice of intent—(A)the State of Oregon;(B)Federally recognized Indian tribes with ancestral land or officially ceded land in the covered land; and(C)affected units of local government.6.Landscape prioritization plans(a)In generalNot later than 270 days after the date of enactment of the Oregon and California Land Grant Act of 2015, and every 5 years thereafter the Secretary, shall develop and make available to the public a landscape prioritization plan, which shall prioritize vegetation management projects and describe activities to be performed and areas to be established to satisfy landscape-related needs in the covered land—(1)as a part of the development or revision of a land use plan required under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for the covered land; and(2)implement the landscape prioritization plan required in this section through the comprehensive environmental impact statements regardless of whether a revision of that land use plan has been completed.(b)CoordinationThe Secretary shall develop the landscape prioritization plan under this section under the agreement entered into under section 5(d) in coordination with the Director of the United States Fish and Wildlife Service and the Administrator of the National Oceanic and Atmospheric Administration to ensure that the landscape prioritization plan complies with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and in coordination with the State of Oregon to ensure compliance with water quality standards adopted under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(c)Components(1)Projects in moist forestry emphasis area(A)In generalSubject to subparagraph (B), the Secretary shall identify the locations of the vegetation management projects that the Secretary proposes to conduct in the Moist Forestry Emphasis Area for the length of each Landscape Prioritization Plan.(B)Requirements(i)In generalFor each consecutive 5-year period during the period described in subparagraph (A), the Secretary shall plan to conduct—(I)variable retention harvest consistent with this Act across stands that comprise 4 to 6 percent of the Moist Forestry Emphasis Area, subject to clause (ii); and(II)thinning activities consistent with this Act across stands in Moist Forest Emphasis Area.(ii)Vegetation management projectsThe locations of the proposed vegetation management projects under clause (i)(I) shall be distributed across the Bureau of Land Management districts, to the extent practicable.(2)Projects in dry forestry emphasis areaThe Secretary shall identify the locations of the vegetation management projects consistent with ecological forestry principles the Secretary proposes to conduct in the Dry Forestry Emphasis Area for each consecutive length of the Landscape Prioritization Plan beginning on the date of enactment of the Oregon and California Land Grant Act of 2015.(3)Projects in conservation emphasis areaThe Secretary shall identify the locations of vegetation management projects, including habitat protection or restoration projects, the Secretary proposes to conduct in the Conservation Emphasis Area consistent with section 10 for the length of each Landscape Prioritization Plan beginning on the date of enactment of the Oregon and California Land Grant Act of 2015.(4)Specific information for projects(A)In generalFor each vegetation management project proposed by the Secretary, the Landscape Prioritization Plan shall include an identification of—(i)the location of forest stands to be treated;(ii)the approximate size and timing of the treatment in those stands;(iii)the specific vegetation treatment recommended for each forest stand; and(iv)the goals and objectives for any habitat protection or restoration projects.(B)Onsite reviewsIn addition to identifying forest stands under subparagraph (A), the Secretary shall conduct onsite reviews to verify, at a minimum—(i)riparian and aquatic parameters and assessments;(ii)any streams or aquatic resources within the specific stands;(iii)water quality;(iv)the presence of sensitive or special status species and habitats;(v)road conditions and information; and(vi)forest stand boundaries.(d)Public commentThe Secretary shall solicit public comments regarding the Landscape Prioritization Plan for a period of not less than 60 days after the date on which the Secretary makes the landscape prioritization plan available to the public.(e)Revised planThe Secretary shall revise the Landscape Prioritization Plan as the Secretary considers to be necessary, based on public comments received under subsection (d).(f)Monitoring and long-Term evaluation(1)In generalEach Landscape Prioritization Plan implementation shall be monitored annually, and evaluated every 5 years as a part of the development or revision of a resource management plan required under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for the covered land, with opportunity for public comment prior to finalizing the monitoring assessments.(2)Components of the monitoring assessmentIn preparing the monitoring assessment, the Secretary shall include assessments and reports on—(A)changes in the volume and quality of timber sold;(B)changes in water quality;(C)changes in recreation;(D)the effectiveness of fish and wildlife protections;(E)the effectiveness of measures to prevent uncharacteristic wildfire; and(F)changes in forest health and fish and wildlife habitat.(3)Components of landscape prioritization plan to be monitored and evaluatedEach Landscape Prioritization Plan shall include for monitoring and evaluation a description of the Moist Forest Emphasis Areas and Dry Forest Emphasis Areas—(A)for Moist Forestry Emphasis Areas—(i)landscape-level plans depicting areas of the moist forest landscape that would result in a distribution of variable retention regeneration harvests to ensure the desired placement and the appropriate scale of vegetation management projects; and(ii)areas that will accelerate the development of complex forest structure, including opportunities to create spatial heterogeneity (such as creating skips and gaps), in a young stand that has a canopy that has closed and been simplified through past forest management;(B)for Dry Forestry Emphasis Areas—(i)a landscape-level plan depicting areas of dry forest landscape that will be left over the length of the Landscape Prioritization Plan in a denser condition beginning on the date of enactment of the Oregon and California Land Grant Act of 2015; and(ii)areas that will minimize and reduce the risk of uncharacteristic fire and insect events, and improve fire resiliency particularly if critical components and values are at risk, including—(I)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and(II)valuable forest structures, such as legacy trees and oak savannas that are in need of restoration or in danger from a potential fire risk; and(C)for Conservation Emphasis Areas the Secretary shall describe and evaluate the landscape-level plan depicting areas of the Conservation Emphasis Areas that will be left in a more natural condition over the length of the Landscape Prioritization Plan beginning on the date of enactment of the Oregon and California Land Grant Act of 2015.(g)Annual monitoringThe Secretary shall annually use not less than $1,000,000, adjusted for inflation, of the amounts made available under section 13(c) to monitor short-term and long-term changes in forest health, water quality, and fish and wildlife habitat.(h)Environmental compliance(1)In generalThe Secretary shall implement the Landscape Prioritization Plan, including priorities and vegetation management projects identified in a landscape prioritization plan under section 6(a), in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of this section.(2)Draft comprehensive environmental impact statementsNot later than 18 months after the date of enactment of the Oregon and California Land Grant Act of 2015, and every 5 years thereafter the Secretary shall publish notice in the Federal Register of the availability for public review of 2 draft comprehensive environmental impact statements for the vegetation management projects proposed to be carried out during the 5-year period, of which—(A)1 shall cover the Moist Forestry Emphasis Area and, of the Conservation Emphasis Areas designated under section 10—(i)the Conservation Network that is predominantly moist forest;(ii)the Late Successional Old-Growth Forest Heritage Reserves;(iii)the Drinking Water Special Management Units;(iv)the Molalla National Recreation Area;(v)the Crabtree Valley Primitive Backcountry Area;(vi)the Brummit Fir Primitive Backcountry Area;(vii)the Kilchis Wild Salmon Refuge Area; and(viii)the Protected Environmental Zones that are predominantly moist forest; and(B)1 shall cover the Dry Forestry Emphasis Area and, of the Conservation Emphasis Areas designated under section 10—(i)the Conservation Network that is predominantly dry forest;(ii)the Rogue Canyon National Recreation Area;(iii)the Illinois Valley Salmon and Botanical Area;(iv)the Grizzly Peak Primitive Backcountry Area;(v)the Dakubetede Primitive Backcountry Area;(vi)the Wellington Wildlands Primitive Backcountry Area;(vii)the Mungers Butte Primitive Backcountry Area;(viii)the Pacific Crest Trail Corridor;(ix)the Applegate Primitive Backcountry Area; and(x)the Protected Environment Zones that are predominantly dry forest.(3)AlternativesEach draft comprehensive environmental impact statement under this subsection shall analyze different locations for the relevant vegetation management projects under—(A)the no-action alternative; and(B)3 other alternatives that are consistent with this Act.(4)Interagency coordination and cooperationThe Secretary shall require the Directors of the Bureau of Land Management and the United States Fish and Wildlife Service to coordinate and cooperate between their agencies, and shall coordinate and cooperate with the Secretary of Commerce in developing each draft comprehensive impact statement under this subsection to ensure compliance with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(5)Public commentThe Secretary shall solicit public comment regarding the draft comprehensive environmental impact statements under subsection (b) during the 60-day period beginning on the date on which the Secretary makes the draft comprehensive environmental impact statements available to the public.(6)Final comprehensive environmental impact statementsNot later than 27 months after the date of enactment of the Oregon and California Land Grant Act of 2015, and 9 months after publication of subsequent draft comprehensive environmental impact statements the Secretary—(A)shall prepare 2 final comprehensive environmental impact statements for the vegetation management projects that have been identified in the draft comprehensive environmental impact statements in paragraph (2);(B)shall publish in the Federal Register a notice of availability for public review of the final comprehensive environmental impact statements; and(C)may publish the final comprehensive environmental impact statements in conjunction with the environmental impact assessments relating to the land use plan developed by the Bureau of Land Management for the covered land.(7)Records of decisionExcept as provided in section 7(a), not later than 60 days after the date on which a notice of availability of the final comprehensive environmental impact statements is published in the Federal Register, the Secretary shall issue a record of decision relating to the vegetation management projects analyzed in the final comprehensive environmental impact statements.7.Objections; O&C administrative review process; judicial review(a)O&C administrative review process(1)In generalDuring the 60-day period described in section 6(h)(7), an eligible person may file an objection to the final comprehensive environmental impact statement, or during the first 15 days of the 90-day period described in section 7(b) an eligible person may protest a proposed vegetation management project. This objection or protest must be used in lieu of any other appeal that may be available. A protest will be considered and treated as an objection in this subsection.(2)EligibilityTo be eligible to file an objection to the final environmental impact statement or a protest for a proposed vegetation management project under paragraph (1), a person shall have submitted to the Secretary during the 60-day period described in section 6(h)(5) written comments that describe the objections to the action proposed under the final comprehensive environmental impact statement.(3)Eligible project level objectionsAn objection to an individual vegetation management project may only be filed under paragraph (1) if the objector can show—(A)(i)a proposed activity under the vegetation management project is inconsistent with a record of decision; and(ii)the likely impacts of that activity are inconsistent with the impacts analyzed in the final comprehensive environmental impact statement;(B)the vegetation management project violates the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or(C)(i)in the circumstance of new information, changed circumstances, or changed conditions on a particular project that may result in significant negative environmental impacts that were not encompassed in the analysis in the applicable final comprehensive environmental impact statement; and(ii)those circumstances were not considered in the final comprehensive environmental impact statement.(4)ResponseThe Secretary shall respond in writing to an objection filed under paragraph (1) not later than 30 days after the date on which the objection is filed.(5)SupplementIn response to an objection filed under paragraph (1), the Secretary may supplement the final comprehensive environmental impact statement or the draft Record of Decision to reflect the objection.(6)Timing of record of decisionIf a person files an objection under section 7(a)(1) relating to a final comprehensive environmental impact statement, the Secretary shall publish a record of decision for that final comprehensive environmental impact statement—(A)immediately after the Secretary responds to the objection; or(B)as soon as practicable after the date on which the Secretary supplements the final comprehensive environmental impact statement to reflect that objection under section 7(a)(4).(b)Delay of implementationThe Secretary shall not offer for a bid or implementation a vegetation management project pending the disposition of the objection. Not less than 90 days prior to actual commencement of the project, notice of a bid or implementation shall be published in the Federal Register and mailed electronically to each person that submitted comments on a comprehensive environmental impact statement and requested a reply.(c)Judicial review(1)In generalA person may only challenge a covered agency action in a United States district court by bringing a covered civil action.(2)VenueVenue for any covered civil action shall lie in the United States District Court for the District of Oregon or the United States District Court for the District of Columbia.(3)Additional standing requirements for nepaA person shall only have standing to bring a covered civil action under paragraph (1) for claims under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if that person filed an objection under subsection (a)(1).(4)EligibilityA reviewing court under this subsection shall not consider any issue in a covered civil action unless the issue has previously been raised, in the discretion of the court, in writing in the administrative review process described in section 7(a) or through other judicial notice provisions required by Federal law.(5)Limitation of actionsA covered civil action shall not be maintained unless the covered civil action commenced not later than 75 days after the date on which the covered agency action to which the covered civil action relates is final.(6)Expedited proceedings(A)In generalCongress expects that judicial review of covered actions will be based on review of the administrative record prepared by the Secretary.(B)DispositionThe disposition of the complaint, by summary judgment or any other mechanism, shall commence not later than 190 days after the date on which the covered civil action is commenced.(C)Expeditious completion of judicial reviewCongress encourages a court of competent jurisdiction to expedite, to the maximum extent practicable, the proceedings in a covered civil action with the goal of rendering a final determination on the merits of the covered civil action as soon as practicable after the date on which a complaint or appeal is filed to initiate the action.(7)ApplicabilityExcept as otherwise provided in this section, judicial review of a covered agency action shall be conducted in accordance with subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).8.Moist Forestry Emphasis Area(a)In general(1)Conformity with principle of sustained yieldTimber from the Moist Forestry Emphasis Area shall be sold, cut, and removed in conformity with the principle of sustained yield as defined by the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and in accordance with the provisions of this Act.(2)Production levelsThe Secretary shall maintain the highest consistent timber production levels that can be sustained under ecological forestry principles and other provisions described in this Act.(3)Calculation(A)In generalThe Secretary shall calculate—(i)the sustained yield and identify the quantity of timber the Secretary can produce as part of the draft comprehensive environmental impact statement required under this Act for the Moist Forestry Emphasis Area, not including riparian reserves established under section 4; and(ii)the quantity of timber as a byproduct the Secretary can produce, as part of the Moist Forestry Emphasis Area, including riparian reserves established under section 4, and the portions of the Conservation Emphasis Area, as described in the draft comprehensive environmental impact statement under section 6(h)(2).(B)RequirementsThe Secretary shall—(i)calculate the quantities under clauses (i) and (ii) of subparagraph (A) in 5-year increments; and(ii)in calculating that quantity, classify the volume of timber that could be offered from the various areas defined in subparagraph (A).(b)Management of moist forestry emphasis area(1)In generalMoist Forestry Emphasis Areas shall be managed in accordance with the principles of ecological forestry.(2)Ecological forestry principles for moist forestry emphasis areasThe ecological forestry principles referred to in paragraph (1) relate to variable retention regeneration harvests and include—(A)the retention of legacy trees;(B)the acceleration of the development of structural complexity, including spatial heterogeneity, through the use of diverse silvicultural approaches, such as variable density and clump-based thinning prescriptions;(C)the implementation of variable retention regeneration harvesting activities that retain approximately 1/3 of the live basal area of the forest within the harvest area, primarily but not exclusively in aggregates, provided that non-fish bearing stream riparian reserves within the harvest unit count towards retention, but other reserves, including riparian reserves on fish bearing streams, do not count;(D)the development and maintenance of early seral ecosystems with diverse species following harvesting activities through the use of less intense approaches to site preparation and tree regeneration and nurturing of diverse early seral ecosystems; and(E)the long-term establishment of a silvicultural system that includes the development and management of multiaged, mixed-species stands.(3)Variable retention regeneration harvest(A)In generalThe Secretary shall designate not less than 4 percent and not greater than 6 percent of the moist forests described in paragraph (1) as land on which the Secretary shall carry out during each 5 year period variable retention regeneration harvesting activities, consistent with—(i)this section and other provisions of this Act;(ii)the Endangered Species Act (16 U.S.C. 1531 et seq.); and(iii)the environmental impact statement required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) as described in section 6.(4)Northwest forest plan applicationThe Secretary shall identify 50,000 acres of Moist Forest Emphasis Area that—(A)have been previously subject to forest management;(B)whose trees are in the 80 year age class or younger;(C)are not within 1 site-potential tree height of any stream, or within a source water emphasis area or a key watershed under the NWFP;(D)are not within critical habitat; and(E)apply the implementation of variable retention regeneration harvesting activities that retain approximately 1/4 of the live basal area of the forest within the harvest area, provided that non-fish bearing stream riparian reserves within the harvest unit count towards retention, but other reserves, including riparian reserves on fish bearing streams, do not. In total, not less than 15 percent of the live basal area in the stand, excluding all reserves, must be retained.(c)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of permanent, system and non-system roads that are operational in the Moist Forestry Emphasis Area to a quantity greater than the quantity of mileage in existence on the date of enactment of the Oregon and California Land Grant Act of 2015, excluding roads constructed pursuant to reciprocal rights of way agreements, easement obligations or other access rights of non-Federal parties in effect as of enactment of the Oregon and California Land Grant Act of 2015, subject to the rights of the owner of adjacent private land as set forth in sections 3(e) and 3(j) of this Act.(2)System roadsThe Secretary—(A)may construct new system roads outside of the riparian reserves to carry out a vegetation management project under this Act; and(B)subject to the availability of appropriations and to the maximum extent practicable, shall reduce the quantity of mileage of system roads by decommissioning roads, subject to the rights of the owner of adjacent private land as set forth in sections 3(e) and 3(j) of this Act, provided that decommissioning shall be done with an adjacent private landowner if—(i)the adjacent private landowner is a party to a reciprocal right-of-way agreement covering an area which includes the road in question; or(ii)the decommissioning would remove or increase the cost of vehicular access to the adjacent private land.(3)Non-system roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total quantity of mileage of nonsystem roads.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the Secretary shall close and decommission the temporary road not later than the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.9.Dry Forestry Emphasis Area(a)In general(1)The Secretary shall manage the Dry Forestry Emphasis Area to increase the resiliency of the stands by reducing the risk from uncharacteristic wildfires, droughts, and insect or disease events while maintaining consistent timber production levels that can be sustained under ecological forestry principles and other provisions described in this Act.(2)Conformity with principle of sustained yieldTimber from the Dry Forestry Emphasis Area shall be sold, cut, and removed in conformity with the principle of sustained yield as defined by the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and in accordance with the provisions of this Act.(3)Production levelsThe Secretary shall maintain the highest consistent timber production levels that can be sustained under ecological forestry principles and other provisions described in this Act.(4)Calculation(A)In generalThe Secretary shall calculate—(i)the sustained yield and identify the quantity of timber the Secretary can produce as part of the draft comprehensive environmental impact statement required under this Act for the Dry Forestry Emphasis Area, not including riparian reserves established under section 4; and(ii)the quantity of timber as a byproduct the Secretary can produce, as part of the Dry Forestry Emphasis Area, including riparian reserves established under section 4, and the portions of the Conservation Emphasis Area, as described in the draft comprehensive environmental impact statement under section 6.(b)RequirementsThe Secretary shall maintain, restore, or improve conditions of tree density, tree composition, and tree size distribution that will result in a stand with a high level of resistance and resilience to uncharacteristic wildfires, droughts, and insect events.(c)PriorityIn carrying out vegetation management projects, the Secretary shall give priority to areas that contain important components, including—(1)communities in the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and(2)valuable forest structures, such as legacy trees and oak savannas that are in need of restoration or are in danger from uncharacteristic fire.(d)Management of dry forestry emphasis areas(1)In generalDry Forestry Emphasis Areas shall be managed in accordance with ecological forestry principles described in paragraph (2).(2)Ecological forestry principles in dry forestsThe ecological forestry principles referred to in paragraph (1) include—(A)the retention and improvement of the survivability of legacy trees through the reduction of adjacent fuels and competing vegetation to promote resilience against mortality from insects, disease, and fire;(B)the retention and protection of important structures such as large hardwoods, snags, and logs;(C)the reduction of overall stand densities through partial cutting in an effort—(i)to reduce basal areas to desired levels, particularly in overstocked stands;(ii)to increase the mean stand diameter; and(iii)to shift the composition of stands to fire- and drought-tolerant species;(D)the restoration of spatial heterogeneity through the variation of the treatment of stands, such as by leaving untreated patches, creating openings, and establishing tree clumps and isolated single trees;(E)the establishment of new tree cohorts of shade-intolerant species in created openings;(F)the harvesting of timber during the restoration process;(G)the maintenance of sustainable and fire-resilient conditions in perpetuity through both passive and active management of the dry forests in accordance with this subsection, including the treatment of activity fuels and other surface and ladder fuels and understory vegetation using prescribed fire, natural fire or mechanical activities; and(H)the retention of a basal area after a partial cut that is not less than 35 percent of the initial basal area of the sale.(e)Roads(1)In generalThe Secretary shall not increase the total quantity of mileage of system roads that are operational in the Dry Forestry Emphasis Area to a quantity greater than the quantity of mileage in existence on the date of enactment of the Oregon and California Land Grant Act of 2015, excluding roads constructed pursuant to reciprocal rights of way agreements, easement obligations or other access rights of non-Federal parties in effect as of enactment of the Oregon and California Land Grant Act of 2015, subject to the rights of the owner of adjacent private land as set forth in sections 3(e) and 3(j) of this Act.(2)System roadsThe Secretary—(A)may construct new system roads to carry out a vegetation management project; and(B)subject to the availability of appropriations, shall decommission or place into storage all system roads that the Secretary has not planned to use in the next 5 years for vegetation management projects or administrative purposes, subject to the rights of the owner of adjacent private land as set forth in sections 3(e) and 3(j) of this Act, provided that decommissioning shall be done with an adjacent private landowner if—(i)the adjacent private landowner is a party to a reciprocal right-of-way agreement covering an area which includes the road in question; or(ii)the decommissioning would remove or increase the cost of vehicular access to the adjacent private land.(3)Nonsystem roadsSubject to the availability of appropriations, the Secretary shall annually reduce the total quantity of mileage of nonsystem roads by decommissioning.(4)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the Secretary shall close and decommission the temporary road not later than the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.10.Conservation Emphasis Areas(a)Conservation networksThe approximately 690,000 acres of land managed by the Secretary, as generally depicted as Conservation Network on the map entitled O&C Land Grant Act of 2014: Conservation Network and dated November 3, 2014, which is designated as the Conservation Network, the purpose of which is to create forest reserves providing ecological benefits and protect conservation values, including providing late successional old-growth forest complex habitat, complex early successional habitat, aquatic and riparian protection, fish and wildlife benefits, recreational and educational opportunities and other natural processes needed for the healthy functioning of the ecosystem, shall be managed in accordance with subsection (h).(b)Late successional old-Growth forest heritage reservesThe approximately 510,000 acres of land managed by the Secretary, as generally depicted on the map entitled O & C Land Grant Act of 2014: Late Successional Old-Growth Forest Heritage Reserves and dated November 3, 2014, which is designated as the Late Successional Old-Growth Forest Heritage Reserves, the purpose of which is to protect and preserve Moist Forest stands that, as of the date of enactment of the Oregon and California Land Grant Act of 2015, contain a 90 year or above age class, shall be managed by the Secretary in a manner that does not allow harvesting of any tree within the area.(c)Special management units(1)DesignationFor the purposes of ensuring the protection of the watersheds as a source of clean drinking water, to safeguard the water quality and quantity in the areas, and to allow visitors to enjoy the special scenic, natural, cultural, and fish and wildlife values of the watersheds, the following areas in the State of Oregon are designated as special management units for special management by the Secretary in accordance with subsection (h) and this subsection:(A)Mckenzie drinking water special management unitThe approximately 12,042 acres of land managed by the Secretary, as generally depicted on the map entitled O&C Land Grant Act of 2014: McKenzie Source Water Emphasis Area and dated November 3, 2014, which is designated as the McKenzie Drinking Water Special Management Unit.(B)Hillsboro drinking water special management unitThe approximately 1,243 acres of land managed by the Secretary, as generally depicted on the map entitled O&C Land Grant Act of 2014: Hillsboro Source Water Emphasis Area and dated November 3, 2014, which is designated as the Hillsboro Drinking Water Special Management Unit.(C)Clackamas drinking water special management unitThe approximately 416 acres of land managed by the Secretary, as generally depicted on the map entitled O&C Land Grant Act of 2014: Clackamas Source Water Emphasis Area and dated November 3, 2014, which is designated as the Clackamas Drinking Water Special Management Unit.(D)Springfield drinking water special management unitThe approximately 3,161 acres of land managed by the Secretary, as generally depicted on the map entitled O&C Land Grant Act of 2014: Springfield Source Water Emphasis Area and dated November 3, 2014, which is designated as the Springfield Drinking Water Special Management Unit.(2)LivestockThe grazing of livestock shall not be allowed within a special management unit designated by paragraph (1).(d)National recreation areasFor the purposes of protecting, conserving, and enhancing the unique and nationally important recreational, ecological, scenic, cultural, watershed, and fish and wildlife values of the areas, the following areas in the State of Oregon are designated as recreation areas for management by the Secretary in accordance with subsection (h):(1)Rogue canyon national recreation areaThe approximately 94,700 acres of Bureau of Land Management land, within the boundary generally depicted on the map entitled O&C Land Grant Act of 2014: Rogue Canyon National Recreation Area and dated November 3, 2014, which is designated as the Rogue Canyon National Recreation Area.(2)Molalla national recreation areaThe approximately 24,100 acres of Bureau of Land Management land, within the boundary generally depicted on the map entitled O&C Land Grant Act of 2014: Molalla National Recreation Area and dated November 3, 2014, which is designated as the Molalla National Recreation Area.(e)Special management areasFor the purposes of protecting, preserving and enhancing the natural character, scientific use, and the botanical, recreational, ecological, fish and wildlife, scenic, drinking water, or cultural values of the areas or to preserve opportunities for primitive recreation, the following areas in the State of Oregon are designated for special management by the Secretary in accordance with subsection (h):(1)Illinois valley salmon and botanical special management areaThe approximately 15,000 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Illinois Valley Salmon and Botanical Area and dated November 3, 2014, which is designated as the Illinois Valley Salmon and Botanical Special Management Area.(2)Kilchis wild salmon refuge areaThe approximately 9,000 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Kilchis Wild Salmon Refuge Area and dated November 3, 2014, which is designated as the Kilchis Wild Salmon Refuge Area.(3)Smith river salmon restoration unitThe purpose of this restoration unit is to ensure the protection, maintenance and restoration of the salmonid resources of these rivers segments. The riparian areas along the mainstem of the Smith River, from the confluence of Spencer Creek (Smith River mile 22.8), upstream to Clabber Creek (Smith River mile 60.5), which flows through the covered land and the mainstem of the West Fork of the Smith River, from the confluence of W. Fork Smith river with the main stem Smith River (Smith River mile 34.5) upstream along the West Fork of the Smith River to the junction of Upper W. Fork Smith River Road (W. Fork Smith River mile 12.43), which flows through the covered land, will be managed to under section 4(a)(1 of this Act without modifications under 4(a)(2).(4)Grizzly peak primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Grizzly Peak Primitive Backcountry Area and dated November 3, 2014, which is designated as the Grizzly Peak Primitive Backcountry Special Management Area.(5)Dakubetede primitive backcountry special management areaThe approximately 21,200 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Dakubetede Primitive Backcountry Area and dated November 3, 2014, which is designated as the Dakubetede Primitive Backcountry Special Management Area.(6)Wellington wildlands primitive backcountry special management areaThe approximately 5,700 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Wellington Wildlands Primitive Backcountry Area and dated November 3, 2014, which is designated as the Wellington Wildlands Primitive Backcountry Special Management Area.(7)Mungers butte primitive backcountry special management areaThe approximately 10,200 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Mungers Butte Primitive Backcountry Area and dated November 3, 2014, which is designated as the Mungers Butte Primitive Backcountry Special Management Area.(8)Brummit fir primitive backcountry special management areaThe approximately 2,000 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Brummit Fir Primitive Backcountry Area and dated November 3, 2014, which is designated as the Brummit Fir Primitive Backcountry Special Management Area.(9)Crabtree valley primitive backcountry special management areaThe approximately 2,100 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Crabtree Valley Primitive Backcountry Area and dated November 3, 2014, which is designated as the Crabtree Valley Primitive Backcountry Special Management Area.(10)Applegate primitive backcountry special management areaThe approximately 9,000 acres of Bureau of Land Management land, as generally depicted on the map entitled O&C Land Grant Act of 2014: Crabtree Valley Primitive Backcountry Area and dated November 1, 2014, which is designated as the Crabtree Valley Primitive Backcountry Special Management Area.(11)Protected environmental zone special management areaThe approximately 95,767 acres of land administered by the Secretary, as generally depicted on the map entitled O&C Land Grant Act of 2014: Special Environmental Zones and dated November 3, 2014, which is designated as the Special Environmental Zone Special Management Area.(12)Cathedral hills natural and recreation areaThe approximately 560 acres of land administered by the Secretary, as generally depicted on the map entitled Cathedral Hills Natural and Recreation Area and dated January 5, 2015, which is designated as the Cathedral Hills Natural and Recreation Area.(f)Cascade-Siskiyou national monument expansionSubject to valid existing rights, the Secretary shall administer the approximately 2,050 acres of land administered by the Director of the Bureau of Land Management generally depicted on the map entitled O&C Land Grant Act of 2014: Cascade-Siskiyou National Monument Expansion and dated November 3, 2014, as part of the Cascade-Siskiyou National Monument and subject to the same proclamation, regulations, rules and policies that apply to the rest of the national monument.(g)Pacific crest trail protection corridor(1)EstablishmentThere is designated in the State of Oregon a protective corridor for the Pacific Crest National Scenic Trail, to be known as the Pacific Crest Trail Protection Corridor, consisting of all Bureau of Land Management land located within approximately 1/4 mile on either side of the Pacific Crest National Scenic Trail, beginning at the west boundary of Section 23, T.40.S, R.7.W, W.M. at the border of the Klamath National Forest in the Siskiyou Mountains, continuing approximately 45 miles and ending at the eastern boundary Section 13, T.38.S, R.4.E, W.M near the southern boundary of the Rogue River National Forest in the Cascade Range, to be managed by the Secretary in accordance with subsection (h).(2)PurposesThe purposes of the Pacific Crest Trail Protection Corridor are to protect and enhance the recreational, scenic, historic, and wildlife values of the Pacific Crest National Scenic Trail in as natural and undeveloped a state as practicable.(3)Forest roadsForest roads crossing the Pacific Crest Trail Protection Corridor or within the Pacific Crest Trail Protection Corridor shall be limited to those necessary for the proper use and administration of adjacent public land, as determined by the Secretary in applicable management plans.(h)Administration(1)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of the Oregon and California Land Grant Act of 2015, the Secretary shall a prepare a map and legal description of each Conservation Emphasis Area.(B)EffectThe maps and legal descriptions prepared under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the maps and legal descriptions.(C)Public availabilityThe maps and legal descriptions prepared under subparagraph (A) shall be available for public inspection in the appropriate offices of the Bureau of Land Management.(2)Administration(A)Applicable lawThe Secretary shall administer each Conservation Emphasis Area—(i)in a manner that furthers the purposes for which the Conservation Emphasis Area was established; and(ii)in accordance with—(I)this subsection;(II)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(III)any other applicable Federal laws.(B)UsesThe Secretary shall only allow uses of a Conservation Emphasis Area that are consistent with the purposes and values for which the Conservation Emphasis Area is established.(C)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a Conservation Emphasis Area is withdrawn from—(i)all forms of entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)operation under the mineral leasing and geothermal leasing laws.(3)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated under this section.(4)Use of motorized vehiclesThe use of motorized vehicles within the Conservation Emphasis Areas shall be limited to roads allowed by the Secretary for such use, provided that the Secretary may allow off-road vehicle use in designated portions of the areas designated by this section if such use is consistent with the purposes and values for which the area was designated.(5)Forest management(A)In generalSubject to subparagraph (B), in the Conservation Emphasis Area (other than a special management area designated by subsection (e)), the cutting, sale, or removal of timber may be permitted—(i)to the extent necessary to improve forest health in ways that also—(I)improve the habitats of threatened or endangered species or species considered sensitive by the Secretary over the long term after completion of the vegetation management project; or(II)in the case of harvests in moist forest sites, is conducted—(aa)through variable density and clump based thinning;(bb)in a manner that retains legacy trees; and(III)in the case of dry forests, through partial cutting in a manner that retains legacy trees;(ii)is also in furtherance of the purposes for which the Conservation Emphasis Area was established; or(iii)for de minimis personal or administrative use within a Conservation Emphasis Area established in subsection (a), if the use would not impact the purposes for which the Conservation Network was established.(B)ExceptionsNotwithstanding subparagraph (A), forest thinning and vegetation treatments may be permitted in a special management area designated by subsection (e), if the purpose of the treatments is—(i)to improve forest health in a case in which the forest is threatened by uncharacteristic fire, an insect event, or disease;(ii)to improve or maintain recreational facilities and opportunities; or(iii)to protect public health or safety.(C)CalculationThe Secretary shall calculate the quantity of timber that the Secretary would produce from the Conservation Emphasis Areas as a byproduct of the conservation management, not including riparian reserves established under section 4 and Late Successional Old-Growth Heritage Reserves.(i)Roads(1)In generalThe Secretary, to the maximum extent practicable, shall decrease the total mileage of system roads that are operational in the Conservation Emphasis Areas to a quantity less than the quantity of mileage in existence on the date of enactment of the Oregon and California Land Grant Act of 2015. The Secretary shall prioritize decreasing the mileage of the road network in order to reduce impacts to water quality from sediment delivered to streams by forest roads.(2)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the Secretary shall close and decommission the temporary road not later than the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.(3)No new roadsThe Secretary shall prohibit any new system or nonsystem road within the Conservation Emphasis Areas and key watersheds under the NWFP after the date of enactment of the Oregon and California Land Grant Act of 2015 except as necessary, where no practicable alternative exists and subject to the availability of appropriations. The Secretary shall also prohibit the construction of any new road in any roadless area or areas with wilderness characteristics.(4)Roads in riparian areasRequirements in section 4(b) apply to riparian reserves in the Conservation Emphasis Areas.11.Land management rationalization(a)In generalThe Secretary may exchange Federal land in the Moist Forestry Emphasis Area or the Dry Forestry Emphasis Area or the Conservation Emphasis Area or interests in the Federal land in the Emphasis Areas for adjacent non-Federal land or interests in the non-Federal land if—(1)the Federal land does not contain critical habitat for a species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(2)the Federal land is not identified in the landscape prioritization plan developed under section 6(a);(3)the Secretary determines that the land exchange would facilitate the administration of the Moist Forestry Emphasis Area or Dry Forestry Emphasis Area or the Conservation Emphasis Area; and(4)the Secretary determines that the land exchange is in the public interest, including, but not limited to, the acknowledgment that the consolidation of Federal land and non-Federal land and the enhancement of conservation values are in the in public interest.(b)Bureau of land management land to the forest service(1)In generalThe approximately 25,000 acres of land, as generally depicted as BLM to USFS on the map entitled O & C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, are transferred to the administration of the Forest Service in the Department of Agriculture from the administration of the Department of the Interior Bureau of Land Management.(2)ManagementThe Secretary of Agriculture, through the Chief of the Forest Service, shall manage the land described in paragraph (1):(A)as other National Forest Systems land and subject to the same statutes, regulations and policies;(B)as they have been generally managed under the Northwest Forest Plan and the appropriate Bureau of Land Management resource management plan at least until revised in a land and resource management plan revision; and(C)under any specific statutes that may apply to any of the land.(3)National forest boundariesThe Secretary of Agriculture, through the Chief of the Forest Service, shall adjust the official boundaries of the relevant national forests to accommodate the inclusion of the land described in paragraph (1).(c)Forest service land to the bureau of land management(1)Land for management rationalization between bureau of land management and forest serviceNot later than 30 days after the date of enactment of the Oregon and California Land Grant Act of 2015, the Secretary of Agriculture shall identify for transfer to the Secretary of the Interior approximately 102,000 acres of U.S. Forest Service land, some of which is identified on the map entitled O&C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, with the following criteria—(A)adjacent to existing Bureau of Land Management covered land under this Act;(B)facilitates management by reducing fragmentation and creating more contiguous parcels of land for both the U.S. Forest Service and Bureau of Land Management land;(C)appropriate for designation into Moist or Dry Forestry Emphasis Areas as identified in this Act; and(D)not within—(i)inventoried roadless areas;(ii)wilderness or other designated conservation areas; or(iii)critical habitat.(2)ManagementThe Secretary shall manage the land described in subparagraph (1) under this Act, including section 4(a)(1) without modification under section 4(a)(2).(3)Land Management Rationalization within the Bureau of Land ManagementNot later than 30 days after completion of actions required under paragraph (1), the Secretary of Agriculture and the Secretary of the Interior shall identify for transfer to the Secretary of the Interior not less than 206,000 acres of Forest Service land ecologically associated with the acres identified in paragraph (1) and other covered land, suitable for conservation protection.(4)Land allocation(A)Forest Emphasis AreasThe Secretary shall allocate, as most appropriately consistent with this Act, the land described in paragraph (1) into—(i)moist forestry emphasis area subject to the provisions of section 8; or(ii)dry forestry emphasis area subject to the provisions of section 9.(B)Conservation Emphasis AreasThe Secretary shall designate the land described in paragraph (3) as Conservation Emphasis Areas to be managed under section 10 and section 4(a)(1) without modification under section 4(a)(2) of this Act.(5)Report to congress(A)In generalWithin 1 year of the date of enactment of the Oregon and California Land Grant Act of 2015, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report detailing how, after consideration of public comment in subparagraph (B), the land described in paragraph (1) were allocated pursuant to paragraph (3).(B)Public commentBefore submitting the report as required in subparagraph (A), the Secretary shall make a draft available for public comment for no less than 60 days.(d)Army corps of engineers land to the bureau of land management(1)In generalThe approximately 3,502 acres of land, as generally depicted as USACE to BLM on the map entitled O & C Land Grant Act of 2014: Land Management Rationalization and dated November 3, 2014, are transferred to the administration of the Bureau of Land Management in the Department of the Interior from the administration of the United States Army Corps of Engineers.(2)Management(A)Bureau of land managementThe Secretary shall—(i)allocate as appropriate the transferred land that are not within the Elk Creek Wild and Scenic River management corridor, to the Dry Areas Conservation Network or the Moist Areas Conservation Network established in Sec. 10(a); and(ii)manage the transferred land consistent with this Act.(B)U.S. army corps of engineersThe Secretary of the Army, through the Corps of Engineers, will continue to have the obligation to maintain the safe condition of the Elk Creek Dam structure, rock piles and associated components, in an area of approximately 147.1 acres of the transferred land.(e)Legacy roads and trails program(1)In generalThe Secretary shall establish a program to be known as the Legacy Roads and Trails program to provide—(A)urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas in which roads may be contributing to water quality problems in streams and water bodies that support threatened, endangered, or sensitive species or community water sources;(B)urgently needed road repairs required due to recent storm events; or(C)the decommissioning of unauthorized roads that are not part of the transportation system.(2)Project selection(A)In generalThe Secretary shall—(i)consider public input in the selection of projects; and(ii)publish the selection process of the Secretary on the website of the Bureau of Land Management.(B)PrioritiesIn selecting projects under this subsection, the Secretary shall give priority to decommissioning and repairing roads and trails in—(i)environmentally sensitive areas; and(ii)areas in which roads may be contributing to water quality problems in streams and water bodies that support threatened or endangered species, or species considered sensitive by the Secretary.(3)Report to congressNot later than 120 days after the end of each fiscal year, the Secretary shall submit to Congress a report on the status of the projects selected for completion in the previous 2 fiscal years.(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 adjusted for inflation for each of fiscal years 2015 through 2025.12.Distribution of funds(a)In generalEffective for fiscal year 2015 and each fiscal year thereafter, all receipts generated from activities on covered land shall be collected, deposited in a separate fund in the Treasury designated the Oregon and California Railroad Grant Land Fund, and distributed annually in accordance with this section and title II of the Oregon and California Land Grant Act (43 U.S.C. 1181f) and sections 1 through 4 of the Act of May 24, 1939 (43 U.S.C. 1181f–1 through 1181f–4), as applicable.(b)General fundSubject to subsection (d)(4), as soon as practicable after the end of each fiscal year described in subsection (a), $4,000,000 of all amounts received by the Secretary for the applicable fiscal year from the covered land shall be transferred to the general fund of the Treasury.(c)Administrative costs(1)In generalSubject to paragraph (2) and subsection (d)(4), all amounts received for the applicable fiscal year by the Secretary from the covered land shall be used to pay for the management of, administrative expenses for, and capital improvement costs for the covered land, including the protection or restoration of fish and wildlife habitat on the covered land.(2)LimitationsThe amount of revenue that is used to pay for expenses and costs for a fiscal year under paragraph (1) shall not exceed—(A)25 percent of all amounts received for the applicable fiscal year by the Secretary from the covered land during the fiscal year; or(B)$20,000,000 in 2015 dollars indexed for inflation.(d)Payments to counties(1)In generalAll amounts received for the applicable fiscal year by the Secretary from the covered land during a fiscal year that is in excess of the amount necessary to carry out subsections (b) and (c) shall be provided to the counties that contain covered land (referred to in this subsection as a covered county) in the form of annual payments.(2)TimingPayments shall be made available to covered counties under this subsection as soon as practicable following the end of each fiscal year.(3)Other county fundsPayments made to covered counties under this subsection shall be used as other county funds.(4)Minimum amount(A)In generalSubject to clauses (ii) and (iii), the annual payment paid to a covered county under this subsection, to the extent practicable, shall not be less than the payment that the covered county would have received solely under this Act (as in effect on the day before the date of enactment of the Oregon and California Land Grant Act of 2015) for fiscal year 2015 if the covered county had elected to receive payment under this Act and not under any other law.(B)Use of general fund shareIf the portion of revenues to be provided to a covered county for a fiscal year is less than the amount described in clause (i), the payment made to the Treasury for the fiscal year under subsection (b) shall be reduced by an amount necessary to provide the minimum payments required under clause (i) for the covered county..(b)Conforming amendments(1)National landscape conservation system additionsSection 2002(b)(2) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)) is amended—(A)in subparagraph (D), by striking and after the semicolon;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)public land designated as Oregon and California Land grant land in the State of Oregon, administered by the Bureau of Land Management as conservation emphasis areas; and.(2)Settlement of controverted land statusThe first section of the Act of June 24, 1954 (68 Stat. 270, chapter 357; 43 U.S.C. 1181g) is amended in subsection (a)—(A)by striking are hereby declared to be revested Oregon and California Railroad grant lands; and said lands; and(B)by striking : Provided, That and all that follows through the end of the subsection and inserting a period.102.Designation of wild and scenic rivers(a)Designation of wild and scenic river segments(1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(208)Nestucca river, oregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it crosses T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(209)Walker creek, oregonThe approximately 2-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(210)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(211)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the north boundary of the southwest quarter of the southeast quarter of T. 38 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State border, to be administered by the Secretary of the Interior as a scenic river.(212)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the confluence with Jenny Creek in T. 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.(213)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream to the edge of the Bureau of Land Management boundary in T. 15 S., R. 8 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(214)Elk creek, oregonThe approximately 7.3-mile segment from its confluence with Flat Creek near river mile 9, to the southern edge of the Army Corps of Engineers boundary in T. 33 S., R. 1 E., sec. 30, Willamette Meridian, near river mile 1.7, to be administered by the Secretary of the Interior as a scenic river..(2)Administration(A)Lateral boundariesNotwithstanding section 3(b), the lateral boundaries of the scenic river area along Elk Creek shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river.(B)DeauthorizationThe Elk Creek Project, authorized by the Flood Control Act of 1962 (Public Law 87–874, 21 September 1962) is deauthorized.(b)Elk river salmon emphasis area, elk river, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (76) and inserting the following:(76)Elk, oregonThe 63.1-mile segment to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe 17-mile segment from the confluence of the North and South Forks of the Elk to Anvil Creek as a recreational river.(B)North fork(i)The approximately 0.6 mile segment of the North Fork Elk from its source in sec.21, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.(ii)The approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the South Fork Elk, as a wild river.(C)South fork(i)The approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.(ii)The approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the North Fork Elk, as a wild river.(D)Other tributaries(i)Rock creekThe approximately 1.7-mile segment of Rock Creek from its headwaters to its confluence with Elk River, as a wild river.(ii)Bald mountain creekThe approximately 8-mile segment of Bald Mountain Creek from its headwaters, including Salal Spring to its confluence with Elk River, as a recreational river.(iii)South fork bald mountain creekThe approximately 3.5-mile segment of South Fork Bald Mountain Creek from its headwaters to its confluence with Bald Mountain Creek, as a scenic river.(iv)Platinum creekThe approximately 1-mile segment of Platinum Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a wild river.(v)Panther creekThe approximately 5.0-mile segment of Panther Creek from—(I)its headwaters, including Mountain Well, to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with Elk River, as a scenic river.(vi)East fork panther creekThe approximately 3.0-mile segment of East Fork Panther Creek from it headwaters, to the confluence with Panther Creek, as a wild river.(vii)West fork panther creekThe approximately 3.0-mile segment of West Fork Panther Creek from its headwaters to the confluence with Panther Creek as a wild river.(viii)Lost creekThe approximately 1.0-mile segment of Lost Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(ix)Milbury creekThe approximately 1.5-mile segment of Milbury Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(x)Blackberry creekThe approximately 5.0-mile segment of Blackberry Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(xi)Mccurdy creekThe approximately 1.0-mile segment of McCurdy Creek from—(I)its headwaters to 0.01 miles above Forest Service Road 5325, as a wild river; and(II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.(xii)Bear creekThe approximately 1.5-mile segment of Bear Creek from headwaters to the confluence with Bald Mountain Creek, as a recreational river..(c)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraphs (76) and (208) through (215) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.IITribal landAOregon Coastal Land Conveyance201.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 14,804 acres of Federal land, as generally depicted on the map entitled Oregon Coastal Land Conveyance, and dated March 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.202.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right, title, and interest of the United States in and to the Federal land, including any improvements located on the Federal land, appurtenances to the Federal land, and minerals on or in the Federal land, including oil and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, if the Secretary determines a survey to be necessary, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).203.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.204.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Federal land.(2)Non-permissible use of landAny real property taken into trust under section 202(a) shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).205.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in accordance with all applicable Federal laws, including the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Secretary and other parties as necessary to develop agreements to provide for access to the land taken into trust under section 202(a) that provide for—(1)honoring existing reciprocal right-of-way agreements;(2)administrative access by the Bureau of Land Management; and(3)management of the parcels of the land taken into trust under section 202(a) that are acquired or developed under chapter 2003 of title 54, United States Code, consistent with section 200305(f)(3) of title 54.(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 202, the Federal land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).BCanyon Mountain Land Conveyance211.DefinitionsIn this subtitle:(1)Federal landThe term Federal land means the approximately 17,826 acres of Federal land, as generally depicted on the map entitled Canyon Mountain Land Conveyance, and dated June 27, 2013.(2)Planning areaThe term planning area means land—(A)administered by the Director of the Bureau of Land Management; and(B)located in—(i)the Coos Bay District;(ii)the Eugene District;(iii)the Medford District;(iv)the Roseburg District;(v)the Salem District; or(vi)the Klamath Falls Resource Area of the Lakeview District.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.212.Conveyance(a)In generalSubject to valid existing rights, including rights-of-way and reciprocal rights-of-way, all right, title, and interest of the United States in and to the Federal land, including any improvements located on the Federal land, appurtenances to the Federal land, and minerals on or in the Federal land, including oil and gas, shall be—(1)held in trust by the United States for the benefit of the Tribe; and(2)part of the reservation of the Tribe.(b)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).213.Map and legal description(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Federal land with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this subtitle except that the Secretary may correct any clerical or typographical errors in the map or legal description.(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.214.Administration(a)In generalUnless expressly provided in this subtitle, nothing in this subtitle affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.(b)Prohibitions(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Federal land.(2)Non-permissible use of landAny real property taken into trust under section 212 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).(c)Effect on timber sale contractsNothing in this subtitle affects any timber sale contracts awarded as of the date of enactment of this Act.215.Forest management(a)Applicable lawAny commercial forestry activity that is carried out on the Federal land shall be managed in accordance with all applicable Federal laws, including the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.).(b)AgreementsThe Tribe shall consult with the Director of the Bureau of Land Management and other parties as necessary to develop agreements to provide for access to the land taken into trust under section 212(a) that provide for—(1)honoring existing reciprocal right-of-way agreements; and(2)administrative access by the Bureau of Land Management.(c)Land use planning requirementsOn conveyance of the Federal land to the Tribe under section 212, the Federal land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.).CAmendments to Coquille Restoration Act221.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—(1)by striking paragraph (5) and inserting the following:(5)Management(A)In generalSubject to subparagraph (B), the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, shall—(i)manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust land; and(ii)distribute revenues in accordance with the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.).(B)Administration(i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory restrictions on export to foreign nations that apply to unprocessed logs harvested from Federal land.(ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this subsection shall be advertised, offered, and awarded according to competitive bidding practices, with sales being awarded to the highest responsible bidder.;(2)by striking paragraph (9); and(3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.IIIOregon treasuresAWild Rogue Wilderness area301.Wild Rogue Wilderness area(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)MapThe term Map means the map entitled Wild Rogue Wilderness Additions and dated June 12, 2013.(3)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to public land administered by the Secretary of the Interior; or(B)the Secretary of Agriculture, with respect to National Forest System land.(4)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1).(b)Expansion of wild rogue wilderness area(1)ExpansionThe approximately 56,100 acres of Federal land in the State of Oregon generally depicted on the map as BLM Proposed Wilderness and Proposed USFS Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237), except that—(A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land under their respective jurisdiction; and(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of Agriculture or the Secretary of the Interior, as applicable.(2)Map; legal description(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the wilderness area designated by paragraph (1).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and Forest Service.(3)CorrectionSection 3(b) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237) is amended by striking 3(a)(5) and inserting 3(a)(5)(A).(4)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe.(c)Potential addition to wilderness area(1)DesignationSubject to paragraph (3) and in furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain public land in the State of Oregon administered by the Secretary of the Interior, compromising approximately 600 acres, as generally depicted on the map as Potential Wilderness, shall be added to and administered as part of the Wild Rogue Wilderness.(2)Interim managementSubject to valid existing rights, the Secretary shall manage the land described in paragraph (1) to protect its suitability for designation as wilderness until the date on which the land is designated as wilderness in accordance with paragraph (3).(3)Wilderness designation(A)In generalThe land described in paragraph (1) shall be designated as wilderness and added to and administered as part of the Wild Rogue Wilderness on the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed.(B)AdministrationOn designation as wilderness under paragraph (1), the land described in that paragraph shall be administered in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237).(4)WithdrawalSubject to valid existing rights, the land described in paragraph (1) is withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(d)Withdrawal area protections(1)In generalThe Secretary shall manage the Federal land described in paragraph (2) in a manner that preserves the natural and primitive character of the land for recreational, scenic, and scientific use.(2)Description of the landThe Federal land referred to in paragraph (1) is the approximately 4,000 acres generally depicted on the map as Withdrawal Area.(3)Maps and legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the land described in paragraph (2).(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(4)Use of land(A)In generalSubject to valid existing rights, with respect to the Federal land described in paragraph (2), the Secretary shall only allow uses that are consistent with the purposes described in paragraph (1).(B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2):(i)Permanent roads.(ii)Commercial enterprises.(iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety—(I)the use of motor vehicles; or(II)the establishment of temporary roads.(5)WithdrawalSubject to valid existing rights, the Federal land described in paragraph (2) is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(e)Wild and scenic river designations, rogue river area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the following:(5)Rogue, oregon(A)In generalThe segment of the river extending from the mouth of the River downstream to the Lobster Creek Bridge, to be administered by the Secretary of the Interior or the Secretary of Agriculture, as agreed to by the Secretaries of the Interior and Agriculture or as directed by the President.(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments in the Rogue River:(i)Kelsey creekThe approximately 6.8-mile segment of Kelsey Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(ii)East fork kelsey creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Kelsey Creek from headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild river.(iii)Whisky creek(I)Recreational riverThe approximately 0.6-mile segment of Whisky Creek from the confluence of the East Fork and West Fork to 0.1 miles downstream from road 33-8-23, as a recreational river.(II)Wild riverThe approximately 1.9-mile segment of Whisky Creek from 0.1 miles downstream from road 33-8-23 to the confluence with the Rogue River, as a wild river.(iv)East fork whisky creek(I)Scenic riverThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., as a scenic river.(II)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian., to 0.1 miles downstream of road 33-8-26 crossing, as a wild river.(III)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky Creek, as a recreational river.(v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence with the East Fork Whisky Creek, as a wild river.(vi)Big windy creek(I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic river.(II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from 0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue River, as a wild river.(vii)East fork big windy creek(I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a scenic river.(II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big Windy Creek, as a wild river.(viii)Little windy creek(I)Scenic riverThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.9-mile segment of Little Windy Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian to the confluence with the Rogue River, as a wild river.(ix)Howard creek(I)Scenic riverThe approximately 0.3-mile segment of Howard Creek from its headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river.(II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34-9-34 to the confluence with the Rogue River, as a wild river.(x)Mule creek(I)Scenic riverThe approximately 3.5-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue Wilderness boundary as a scenic river.(II)Wild riverThe approximately 7.8-mile segment of Mule Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 29, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xi)Anna creekThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard Creek, as a wild river.(xii)Missouri creek(I)Scenic riverThe approximately 3.1-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xiii)Jenny creek(I)Scenic riverThe approximately 3.1-mile segment of Jenny Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xiv)Rum creek(I)Scenic riverThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9., Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xv)East fork rum creek(I)Scenic riverThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10., Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.3-mile segment of East Fork Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum Creek, as a wild river.(xvi)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.(xvii)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.(xviii)Hewitt creek(I)Scenic riverThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19.,Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xix)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xx)Dulog creek(I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.(II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue River, as a wild river.(xxi)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xxii)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxiii)Russian creek(I)Scenic riverThe approximately 0.1-mile segment of Russian Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20., Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xxiv)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxvi)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxvii)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxviii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxix)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxx)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue River, as a wild river.(xxxi)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxxii)Long gulch(I)Scenic riverThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the Rogue River, as a wild river.(xxxiii)Bailey creek(I)Scenic riverThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the Wild Rogue Wilderness boundary on the west section line of T. 34 S., R. 8 W., sec. 14, Willamette Meridian, as a scenic river.(II)Wild riverThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W., sec.14, Willamette Meridian, to the confluence of the Rogue River, as a wild river.(xxxiv)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the Rogue River, as a wild river.(xxxv)Slide creek(I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river.(II)Wild riverThe approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33-9-6 to the confluence with the Rogue River, as a wild river.(xxxvi)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek., as a scenic river.(xxxvii)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its confluence with Galice Creek, as a recreational river..(2)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be managed as part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated under subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Additional protections for rogue river tributaries(1)Licensing by commissionThe Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse, transmission line, or other project works on or directly affecting any stream described in paragraph (4).(2)Other agencies(A)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in the construction of any water resources project on or directly affecting any stream segment that is described in paragraph (4), except to maintain or repair water resources projects in existence on the date of enactment of this Act.(B)EffectNothing in this paragraph prohibits any department or agency of the United States in assisting by loan, grant, license, or otherwise, a water resources project—(i)the primary purpose of which is ecological or aquatic restoration; and(ii)that provides a net benefit to water quality and aquatic resources.(3)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of the stream segments described in paragraph (4), is withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(4)Description of stream segmentsThe following are the stream segments referred to in paragraph (1):(A)Kelsey creekThe approximately 2.5-mile segment of Kelsey Creek from its headwaters to Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25.(B)Grave creekThe approximately 10.2-mile segment of Grave Creek from the confluence of Wolf Creek downstream to the confluence with the Rogue River.(C)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with the Rogue River.(D)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1., Willamette Meridian.(E)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5.,Willamette Meridian.(F)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the South Forest Galice Creek downstream to the confluence with the Rogue River.BDevil’s Staircase Wilderness311.DefinitionsIn this subtitle:(1)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated June 15, 2010.(2)SecretaryThe term Secretary means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.(3)StateThe term State means the State of Oregon.(4)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by section 312(a).312.Devil’s Staircase Wilderness, Oregon(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,540 acres of Forest Service land and Bureau of Land Management land in the State, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Devil’s Staircase Wilderness.(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.(c)AdministrationSubject to valid existing rights, the area designated as wilderness by this section shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the Wilderness.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.(e)Adjacent management(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Wilderness.(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard within the Wilderness shall not preclude the activity or use outside the boundary of the Wilderness.(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.(g)Transfer of administrative jurisdiction(1)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north of the Umpqua River in sec. 32, T. 21 S., R. 11 W, is transferred from the Bureau of Land Management to the Forest Service.(2)AdministrationThe Secretary shall administer the land transferred by paragraph (1) in accordance with—(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and(B)any laws (including regulations) applicable to the National Forest System.313.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 102(a)) is amended by adding at the end the following:(215)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the line of angle points within sec. 8, T. 22 S., R. 10 W., shown on the survey recorded in the Official Records of Douglas County, Oregon, as M64–62, to be administered by the Secretary of Agriculture as a wild river.(216)Wasson creek, oregonThe 10.1-mile segment in the following classes:(A)The 4.2-mile segment from the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to the western boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the Secretary of the Interior as a wild river.(B)The 5.9-mile segment from the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to the eastern boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W., to be administered by the Secretary of Agriculture as a wild river..CAdditional wild and scenic river designations and technical corrections321.Designation of wild and scenic river segments, Molalla River, Oregon(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 313) is amended by adding at the end the following:(217)Molalla river, oregon(A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:(i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.(ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE 1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..(b)Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the paragraph heading, by striking Squaw creek and inserting Whychus Creek;(2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch.322.Technical corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following:(A)DesignationsThe 44.5-mile;(3)in clause (i) (as so redesignated)—(A)by striking 25.5-mile and inserting 27.5-mile; and(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8-mile and inserting 7.5-mile; and(B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;(5)in clause (iii) (as so redesignated)—(A)by striking 11-mile and inserting 9.5-mile; and(B)by striking Steel Bridge and inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials..DFrank Moore Wild Steelhead Sanctuary331.DefinitionsIn this subtitle:(1)MapThe term Map means the map entitled O&C Land Grant Act of 2014: Frank Moore Wild Steelhead Sanctuary and dated November 3, 2014.(2)SecretaryThe term Secretary means the Secretary of Agriculture acting through the Chief of the Forest Service.(3)StateThe term State means the State of Oregon.332.Frank Moore Wild Steelhead Sanctuary, Oregon(a)DesignationThe approximately 104,000 acres of Forest Service land in the State, as generally depicted on the map, is designated as the Frank Moore Wild Steelhead Sanctuary.(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Frank Moore Wild Steelhead Sanctuary.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)AdministrationSubject to valid existing rights, the area designated as the Frank Moore Wild Steelhead Sanctuary by this section shall be administered by the Secretary in accordance with all laws (including regulations applicable to the National Forest System), and in addition for the purposes of protecting, preserving and enhancing the natural character, scientific use, and the botanical, recreational, ecological, fish and wildlife, scenic, drinking water, and cultural values of the areas and to preserve opportunities for primitive recreation and especially to protect and enhance the wild salmonid resources of this area and maintain the watershed as a thermal refuge for native salmonids.(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.(e)Adjacent management(1)In generalNothing in this section creates any protective perimeter or buffer zone around the Frank Moore Wild Steelhead Sanctuary.(2)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around an area designated under this section.(f)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe.(g)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the Frank Moore Wild Steelhead Sanctuary river segments designated by subsection (a) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(h)UsesThe Secretary shall only allow uses of the Frank Moore Wild Steelhead Sanctuary that are consistent with the purposes and values for which the Frank Moore Wild Steelhead Sanctuary is established.(i)Use of motorized vehiclesThe use of motorized vehicles within the Frank Moore Wild Steelhead Sanctuary shall be limited to roads allowed by the Secretary for such use, provided that the Secretary may allow off-road vehicle use in designated portions of the areas designated by this section if such use is consistent with the purposes and values for which the area was designated.(j)Roads(1)In generalThe Secretary, to the maximum extent practicable, shall decrease the total mileage of system roads that are operational in the Frank Moore Wild Steelhead Sanctuary to a quantity less than the quantity of mileage in existence on the date of enactment of the Oregon and California Land Grant Act of 2015. The Secretary shall prioritize decreasing the mileage of the road network in order to reduce impacts to water quality from sediment delivered to streams by forest roads.(2)Temporary roadsIf the Secretary constructs a temporary road as part of a vegetation management project, the Secretary shall close and decommission the temporary road not later than the earlier of—(A)the date that is 2 years after the date on which the activity for which the temporary road was constructed is completed; and(B)the date that is 1 year after the date on which the vegetation management project is completed.(3)No new roadsThe Secretary shall prohibit any new system or nonsystem road within the Frank Moore Wild Steelhead Sanctuary and key watersheds under the NWFP after the date of enactment of the Oregon and California Land Grant Act of 2015 except as necessary, where no practicable alternative exists and subject to the availability of appropriations. The Secretary shall also prohibit the construction of any new road in any roadless area.